Case 1:20-cv-04100-JSR Document 35 Filed 06/23/20 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES QUINN, FAHMIA, INC., and
PRINZO & ASSOCIATES, LLC,
individually and on behalf of all
others similarly situated,
Plaintiffs,
20-cv-4100 (JSR)
-y-

JPMORGAN CHASE BANK, N.A., doing
business as CHASE BANK, JPMORGAN
CHASE & CO., and DOES 1 through
100,

Defendants

JAMES QUINN, individually and on
behalf of all others similarly
situated,
Plaintiff,
20-cv-4144 (JSR)
-y-

SIGNATURE BANK and DOES 1 through
100,
Defendants.

FAHMIA, INC., individually and on
behalf of all others similarly
Situated,
Plaintiff,
20-cv-4145 (JSR)
-y-

MUFG AMERICAS HOLDING CO., MUFG
UNION BANK, B.A., and DOES 1
through 100,

Defendants.

FAHMIA, INC., individually and on
behalf of all others similarly

situated, :
Plaintiff, : 20-cv-4146 (JSR)

-V-
ORDER

 

CITIBANK, N.A., CITIGROUP INC., and
DOES 1 through 100,
Defendants.

BTS RMIT CRN RNRORNN ISNIRE,
Case 1:20-cv-04100-JSR Document 35 Filed 06/23/20 Page 2 of 7

Jed S. Rakoff, U.S.D.JdJ.

This will confirm in writing the orders orally issued by
the Court during the initial pre-trial conference held
telephonically earlier today.

1. For the reasons stated by the Court on the telephone,
see Transcript dated June 23, 2020 (which the Court will also
elaborate in a brief Memorandum that it will issue shortly), the
Court denies the request by defendants JPMorgan Chase Bank, N.A.
and JPMorgan Chase & Co. to stay the proceedings until the
Judicial Panel on Multidistrict Litigation rules on a petition,
filed on May 22, 2020, to consolidate all agent fee-related

cases arising out of the Paycheck Protection Program (“PPP”).

See In re Paycheck Protection Program Agent Fees Litig., MDL No.

 

2950.

2. For the reasons also stated by the Court during the
telephonic conference, see Transcript dated June 23, 2020, the
above-captioned four cases are consolidated for all pre-trial
purposes. However, any party may, at a later stage, apply for
reconsideration if such consolidation proves too unwieldy.

3. After consultation with counsel for the parties, the
following Case Management Plan is adopted. This plan is also a
scheduling order pursuant to Rule 16 and 26(f) of the Federal
Rules of Civil Procedure.

A. The case is to be tried to a jury.
Case 1:20-cv-04100-JSR Document 35 Filed 06/23/20 Page 3 of 7

B. Rule 26(a) required disclosures shall be exchanged no
later than July 3, 2020.

C. Joinder of additional parties must be accomplished by
July 6, 2020.

D. Amended pleadings may be filed without leave of Court
until July 6, 2020.

E. The parties shall submit a joint protective order (to be
modeled after the model protective order available at the
Court’s website) and ESI protocols on or before June 30, 2020,
or, if they are unable to reach an agreement, shall call
Chambers jointly pursuant to Rules 1 and 2 of the Court’s
Individual Rules of Practice by no later than June 30, 2020 at
5:00 p.m. to resolve any dispute(s).

F. Briefs on any motions to dismiss must be filed and
served on the following schedule: moving papers due July 10,
2020, answering papers due July 24, 2020, and reply papers due
July 31, 2020. Defendants may submit a joint memorandum, not to
exceed 30 double-spaced pages, in support of their motions, as
well as supplemental memoranda, not to exceed 10 double-spaced
pages each, in support of their motions addressing issues unique
to each action. Plaintiffs shall submit a joint memorandum, not
to exceed 30 double-spaced pages, responding to defendants’
joint memorandum, and shall also submit supplemental memoranda,

not to exceed 10 double-spaced pages each, responding to

 

 

 

 

 
Case 1:20-cv-04100-JSR Document 35 Filed 06/23/20 Page 4 of 7

defendants’ supplemental memoranda. Defendants shall submit a
joint reply memorandum, not to exceed 10 double-spaced pages,
and supplemental reply memoranda, not to exceed 5 double-spaced
pages each. Additionally, on the same date that any papers are
served and filed, counsel filing and serving the papers must
arrange to deliver courtesy non-electronic hard copies to the
Courthouse for delivery to Chambers.

G. Oral argument on the aforesaid motions to dismiss shall

be held on August 7, 2020 at 11:00 a.m. in Courtroom 14B,

 

provided that the Court will inform the parties no later than
July 31, 2020 if argument will instead proceed telephonically at
that time because of the pandemic situation. The Court will
issue its ruling on the motions in writing by no later than
August 17, 2020.1!

H. Discovery (in addition to the disclosures required by
Fed. R. Civ. P. 26(a)):

i. Documents. First request for production of

documents, if any, must be served by June 30, 2020. Further

document requests may be served as required, but no document

 

1 In their written reports submitted prior to today’s
hearing, to be docketed, the parties have submitted proposed
schedules regarding class certification deadlines. As stated
during the conference held earlier today, the Court will set the
schedule for class certification deadlines shortly after the
Court issues its decision on the motions to dismiss.

 

 

 
Case 1:20-cv-04100-JSR Document 35 Filed 06/23/20 Page 5 of 7

request may be served later than 30 days prior to the date of
the close of discovery as set forth in item xi below.

Li. Interrogatories. Interrogatories pursuant to Rule
33.3(a) of the Local Civil Rules of the Southern District of New
York must be served by June 30, 2020. No other interrogatories
are permitted except upon prior express permission of Judge
Rakoff. No Rule 33.3(a) interrogatories need be served with
respect to disclosures automatically required by Fed. R. Civ. P.
Z26(a).

iii. Experts. Every party-proponent of a claim
(including any counterclaim, cross-claim, or third- party claim)
that intends to offer expert testimony in respect of such claim
must make the disclosures required by Fed. R. Civ. P. 26(a) (2)
by October 1, 2020. Every party-opponent of such claim that
intends to offer expert testimony in opposition to such claim
must make the disclosures required by Fed. R. Civ. P. 26(a) (2)
by October 15, 2020. No expert testimony (whether designated as
“rebuttal” or otherwise) will be permitted by other experts or
beyond the scope of the opinions covered by the aforesaid
disclosures except upon prior express permission of the Court,
application for which must be made no later than 10 days after
the date specified in the immediately preceding sentence. All
experts may be deposed, but such depositions must occur within

the time limit for all depositions set forth below.

 

 

 

 

 
Case 1:20-cv-04100-JSR Document 35 Filed 06/23/20 Page 6 of 7

iv. Depositions. All depositions (including any
expert depositions, see item iii above) must be completed by
October 22, 2020, but may not commence until after the Court
issues its written opinion on the motions to dismiss (as
discussed above in item D).? Depositions shall proceed
concurrently, with no party having priority, and no deposition
shall extend beyond one business day without prior leave of the
Court.

Vv. Requests to Admit. Requests to Admit, if any,

 

2 CT RU HOR NES He 8

must be served by September 22, 2020.

 

vi. All discovery is to be completed by October 22,
2020. Interim deadlines for items i~v above may be extended by
the parties on consent without application to the Court,
provided the parties are certain they can still meet the
discovery completion date set forth in this paragraph. The
discovery completion date may be adjourned only upon a showing
to the Court of extraordinary circumstances, and may not be

extended on consent.

 

2 In all other respects, discovery is not stayed and is to
commence immediately. See Transcript dated June 23, 2020. In
light of the pandemic, if any employee or officer of any
defendant bank who is involved in administering PPP loans
becomes overly burdened with discovery demands, counsel for such
defendant shall call Chambers jointly with plaintiffs’ counsel
to make an application for relief.
Case 1:20-cv-04100-JSR Document 35 Filed 06/23/20 Page 7 of 7

IT. Post-discovery summary judgment motions in the form
prescribed by the Court’s Individual Rules of Practice may be
brought on without further consultation with the Court provided
that a Notice of any such motion, in the form specified in the
Court’s Individual Rules of Practice, is filed no later than one
week following the close-of-discovery date (item G.vi above) and
provided that the moving papers are served and filed by November

5, 2020, answering papers by November 18, 2020, and reply papers

 

by November 30, 2020.

 

J.A final pre-trial conference, as well as oral argument on
any post-discovery summary judgment motions, shall be held on

December 7, 2020 at 4:00 p.m., at which time the Court shall set

 

a firm trial date. The timing and other requirements for the
Joint Pretrial Order and/or other pre-trial submissions shall be
governed by the Court’s Individual Rules of Practice.

K. All motions and applications shall be governed by the
Court’s Individual Rules of Practice. Counsel shall promptly
familiarize themselves with all of the Court’s Individual Rules,
as well as with the Local Rules for the United States District

Court for the Southern District of New York.

 

SO ORDERED.
Dated: New York, NY Ie eg
U “
June 23, 2020 JED S. RAKOFF, U.S.D.J.

 

 

 

 

 

 

 

ope aare ers

 

 
